IN THE COURT OF CRIMINAL APPEALS
                                      OF TEXAS

                                      NO. PD-1100-13


                          JUSTIN DOUGLAS HEATON, Appellant


                                              v.




                                 THE STATE OF TEXAS


           ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                        FROM THE FIFTH COURT OF APPEALS
                                    DALLAS COUNTY


              Per curiam. Keasler, and Hervey, JJ., dissent.

                                         ORDER


       The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)

because it does not contain a complete copy of the opinion of the court of appeals.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be filed

in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: October 30, 2013
Do Not Publish
                                                                                       ^"N-
                                                       OFFICIAL BUSINESS
                                                                                     2 V£fe^ ••!•••!•!   PITNCV Bows
                                                       STATE OF TEXAS       rf       ^21R                $ 0O.384
                                                       PENALTY FOR                   6002003152 OCT 31 2013
                                                       PRIVATE USE                   MAILED FROM ZIPCODE 78701
                                                                            O.U.
P.O. BOX U308, CAPITOL STATION
    AUSTIN, TEXAS 78711                                        PD-1100-13
                                                               5TH COURT OF APPEALS CLERK
                                                               ^COMMERCE 2ND FLOOR
                                                               DALLAS TX 75202
                                 -T-T.^Q^Sc:^5^* '•-*'-"-'~r
                                                                ,mmmm^^^mi